Citation Nr: 1404536	
Decision Date: 01/31/14    Archive Date: 02/10/14

DOCKET NO.  10-44 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an initial compensable rating for a right thumb disability.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

L. Barstow, Counsel



INTRODUCTION

The Veteran had active military service from May 1975 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the VA Regional Office (RO) in Jackson, Mississippi.  

The case was remanded in April 2013 to obtain additional treatment records and afford the Veteran a VA examination.  As discussed below, another remand is necessary.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action is required.


REMAND

Regrettably, another remand is necessary.  The case was previously remanded to afford the Veteran a new VA examination that considered the degree of functional loss of the right thumb on repetitive movement, especially with regard to any findings of weakness and lack of endurance.  The Veteran was scheduled for a VA examination in June 2012, but he failed to report.  However, in an August 2012 report of contact, the Veteran reported that he missed the examination due to car trouble and that when calling the VA Medical Center (VAMC), he was told that it could not be rescheduled.  He also reported misplacing the paperwork for the examination and that he did not know who to contact.  The Board concludes that the Veteran has submitted good cause for his failure to report and that a remand is necessary to reschedule him for a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Memphis, Tennessee VAMC.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Accord the Veteran an appropriate VA examination to determine the current level of severity of his service-connected right thumb disability.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

All pertinent manifestations of the service-connected right thumb disability should be annotated in the examination report.  In particular, the examiner should undertake range of motion studies of the Veteran's right thumb, including opposition to the other fingers, and comment on the degree of disability due to functional losses such as pain, weakened movement, excess fatigability and incoordination.  If there is evidence of loss of function on repetitive movement, the examiner should determine whether that functional loss results in any greater limitation in range of motion, or on flare-up.

3.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issue on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

